Title: From John Adams to the President of the Congress, 4 November 1779
From: Adams, John
To: President of Congress,Huntington, Samuel


     Braintree, 4 November 1779.
     printedJA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:177–178.
     Replying to the president’s letter of 20 Oct. (above), John Adams acknowledged receiving his commissions and instructions and expressed his appreciation of the high honor done him. In regard to his mission, Adams declared that he was determined to “make no hesitation to accept it, and devote myself, without Reserve, or loss of Time to discharge the Duties of it,” but warned that its success depended upon receiving timely intelligence from the congress and avoiding premature disclosure of his instructions. Finally, he reported that he would be sailing in eight to ten days.
    